DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vikram Iyengar on 10/26/2021.

The application has been amended as follows: 

IN THE CLAIMS
1.	(Currently Amended) A video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection and the video bitstream comprises SEI messages including a signalization of a size and a position of at least one of:
a focus area within the video onto which a decoding power for decoding the video should be focused, or 

wherein the signalization indicates the size and position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and 
wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.

2.	(Previously Presented)	The video bitstream of claim 1, which indicates the size and the position in a manner differentiating between different ways of controlling a movement of a view section.

3.	(Previously Presented)	The video bitstream of claim 1, which indicates the size and the position in a manner differentiating between at least two of view section control by head movement, eye movement and tablet movement.

4.	(Canceled)

5.	(Canceled)

6.	(Currently Amended)	A decoder for decoding a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the 
a focus area within the video onto which a decoding power for decoding the video is focused, or 
a recommended view-section area of the video, wherein the recommended view-section area forms a viewport section from the spatial scene, [[and]]
wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and
wherein the video bitstream has an omni-directional or spherical video encoded thereinto, and the decoder is configured to derive, from the SEI messages of the video bitstream, the signalization to place a viewport so as to follow the recommended view-section area spatiotemporally.

7.	(Previously Presented)	The decoder of claim 6, wherein the signalization indicates the size and the position in a manner differentiating between different ways of controlling a movement of a view section.

8.	(Previously Presented)	The decoder of claim 6, wherein the signalization indicates the size and the position in a manner differentiating between at least two of view section control by head movement, eye movement and tablet movement.

9.	(Canceled)



11.	(Canceled)	

12.	(Currently Amended)	A device for streaming a video bitstream from a server, the video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection, and the device comprises at least one of a microprocessor, an electronic circuit, or a computer configured to: 
retrieve, from the server, SEI messages of the video bitstream including information on a size and a position of at least one of: 
a focus area within the video onto which a decoding power for decoding the video should be focused, or 
a recommended view-section area of the video, which forms a viewport section from the spatial scene; and 
use the information in adaptively streaming the video bitstream from the server,
wherein the SEI messages indicate the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization,
wherein the video bitstream has an omni-directional or spherical video encoded thereinto,  and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.


deriving, from SEI messages of the video bitstream, a signalization of a size and a position of at least one of: 
a focus area within the video onto which a decoding power for decoding the video should be focused, or 
a recommended view-section area of the video, which forms a viewport section from the spatial scene,
wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization,
wherein the video bitstream has an omni-directional or spherical video encoded thereinto,  and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.

14.	(Currently Amended) A method for streaming a video bitstream from a server, the video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection, the method comprising: 
retrieving, from the server, information on a size and a position of at least one of: 
a focus area within the video onto which a decoding power for decoding the video should be focused, or 

using the information in adaptively streaming the video bitstream from the server,
wherein the SEI messages indicate the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization,
wherein the video bitstream has an omni-directional or spherical video encoded thereinto,  and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally.

15.	(Currently Amended) A non-transitory digital storage medium having stored thereon a computer program for performing a method for decoding a video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection, the method comprising: 
deriving, from the video bitstream, SEI messages including a signalization of a size and a position of at least one of: 
a focus area within the video onto which a decoding power for decoding the video should be focused, or 
a recommended view-section area of the video, which forms a viewport section from the spatial scene,
wherein the signalization indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and
wherein the video bitstream has an omni-directional or spherical video encoded thereinto,  and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally,
when said computer program is run by a computer.

16.	(Currently Amended) A non-transitory digital storage medium having stored thereon a computer program for performing a method for streaming a video bitstream from a server, the video bitstream having a video encoded thereinto, wherein the video shows a spatial scene and the video bitstream has the video encoded thereinto in a manner according to which the spatial scene is mapped onto pictures of the video using a cubic projection, the method comprising: 
retrieving, from the server, information on a size or and a position of at least one of: 
a focus area within the video onto which a decoding power for decoding the video should be focused, or 
a recommended view-section area of the video, which forms a viewport section from the spatial scene; and 
using the information in adaptively streaming the video bitstream from the server, 
wherein the information is contained in SEI messages of the video data stream and indicates the size and the position multiple times in a manner ranked according to a frequency ranking gained by statistics of user behavior along with an indication of a temporal persistence of the signalization, and
wherein the video bitstream has an omni-directional or spherical video encoded thereinto,  and the SEI messages of the video bitstream provide for the signalization in a manner enabling placing a viewport so as to follow the recommended view-section area spatiotemporally,
when said computer program is run by a computer.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments filed 9/16/2021 in addition to the examiner’s amendment overcome the prior art rejection on record. An updated search did not result in pertinent prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422